            Case 4:21-cv-00109-LPR Document 10 Filed 04/16/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

DALON V. RODGERS                                                                       PLAINTIFF
#253210

v.                                   4:21CV00109-LPR-JTK

K. TIMS, et al.                                                                    DEFENDANTS

                                              ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney.       There have been no objections. After a careful and de

novo review of the proposed findings and recommendations as well as the entire record, the Court

adopts the proposed findings and recommendations in its entirety.     Accordingly,

       IT IS, THEREFORE, ORDERED that:

       1.       Plaintiff=s Complaint against Defendants is DISMISSED, for failure to state a claim

upon which relief may be granted.

       2.       Dismissal of this action constitutes a Astrike@ within the meaning of the Prison

Litigation Reform Act (PLRA), 28 U.S.C. ' 1915(g).

       3.       The Court certifies that an in forma pauperis appeal from an Order and Judgment

dismissing this action would not be taken in good faith, pursuant to 28 U.S.C. ' 1915(a)(3).

       An appropriate Judgment shall accompany this Order.

       IT IS SO ORDERED this 16th day of April, 2021.



                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE




                                                  1
